DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 18-19 are objected to because of the following informalities:  the term “tab” appears to be a typographical error. The examiner interprets the term to be a misspelling of the term “tag”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “functional tag”, “binding partner”, and “exchange reagent” are not sufficient to convey a chemical structure, chemical name or the like.  There is nothing inherently wrong with defining some part of an invention in functional terms; however, a functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.  Functional descriptions of chemical compounds/compositions must be coupled with a known or disclosed correlation between function and structure.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8-10, and 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kremsky, Jonathan N., et al. "Immobilization of DNA via oligonucleotides containing an aldehyde or carboxylic acid group at the 5'terminus." Nucleic acids research 15.7 (1987): 2891-2909 (Kremsky).
Kremsky developed a general method for the immobilization of DNA through its 5'-end (Abstract). A synthetic oligonucleotide, modified at its 5'-end with an aldehyde or carboxylic acid, was attached to latex microspheres containing hydrazide residues. Using T4 polynucleotide ligase and an oligonucleotide splint, a single stranded 98mer was efficiently joined to the immobilized synthetic fragment. After impregnation of the latex microspheres with the fluorescent dye, Nile Red, and attachment of an aldehyde 16mer, 5x105 bead-DNA conjugates could be detected with a conventional fluorimeter.
Kremsky teaches that an aldehydic linker arm 16mer was also prepared in order to examine coupling via reductive amination to various nitrogen nucleophiles (pages 2894-2895). Reaction of the acid 16mer 4 with 3-amino-l,2-propanediol 5 (Scheme II) in the presence of 1-(3-dimethylaminopropyl)-3-ethylcarbodiimide (DEC) afforded a convenient route to the glycol 16mer 6 (Figure 2A), a stable precursor of the reactive aldehyde 16mer 7. The glycol was cleaved oxidatively with NalO4 to give aldehyde 7 (Figure 2B). Krensky teaches that it is preferable to execute this oxidation step just prior to a coupling reaction in order to limit potential side-reactions of the aldehyde function with the DNA bases.

    PNG
    media_image1.png
    430
    816
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    368
    701
    media_image2.png
    Greyscale

Kremsky teaches that oligonucleotide 11 as well as others have been used as primers for DNA polymerase as a method for the preparation of 5'-biotinylated single-stranded DNA (page 2899). Likewise, Kremsky ligated these synthetic DNAs to both cloned single- and double-stranded DNA by means of an oligonucleotide splint and T4 polynucleotide ligase and achieved selective binding to streptavidin supports. Lastly, as has been shown by others, acyl biotinylated 16mer 11 would be expected to serve as hybridization probe after labeling with an enzyme/streptavidin conjugate.

    PNG
    media_image3.png
    447
    554
    media_image3.png
    Greyscale

Thus, Kremsky teaches a method of making functionalized-oligonucleotides, comprising 1) providing a first set of oligonucleotides comprising a 5’-phosphate and a 3’-terminal block (e.g., a deoxynucleotide) (e.g., 98-mer of Scheme 5) and a second set of oligonucleotides comprising a 5’-aldehyde or 5’-biotin moiety (e.g., aldehyde 7 or acyl biotinylated 16mer 11 or 14) and 2) ligating an oligonucleotide from the first set of nucleotides with an oligonucleotide from the second set of oligonucleotides using T4 ligase. Kremsky further teaches a method further comprising reacting the aldehyde group of the functionalized oligonucleotide with a bifunctional linking reagent comprising a hydrazine or amine moiety and functional tag (e.g., biotin) forming an imine bond (see Scheme 4), and contacting oligonucleotides comprising the first a first functional tag with a first binding partner (e.g., streptavidin) (see page 2899). Kremsky teaches all of the instantly claimed elements. Thus, claims 1-3, 8-10, and 12-13 are anticipated.

Conclusion
Claims 1-19 are pending. Claims 1-3 and 8-19 are rejected. Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/